Case 5:18-cv-01526-SMH-KLH Document 110 Filed 01/25/20 Page 1 of 3 PageID #: 3395



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

  MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO: 5:18-cv-01526
  L.L.C. and BARBARA MARIE CAREY      §
  LOLLAR                              §
               Plaintiffs             §
                                      §
  VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                      §
  LUCKY FAMILY, L.L.C., W.A. LUCKY, §
  III, and BOSSIER PARISH SHERIFF     §
  JULIAN C. WHITTINGTON               §
                                      §     MAGISTRATE JUDGE KAREN HAYES
                Defendants            §     Jury Trial Demanded
  ______________________________________________________________________________

       BARBARA LOLLAR AND MAGNOLIA ISLAND PLANTATION, L.L.C.’s
     MOTION FOR LEAVE TO FILE AMENDED AND CORRECTED RESPONSE IN
     OPPOSITION TO W.A. LUCKY, III’S MOTION FOR SUMMARY JUDGMENT



         Now into Court, through undersigned counsel, comes plaintiff Barbara Marie Carey Lollar

  (“Mrs. Lollar”) and Magnolia Island Plantation, L.L.C. (“Magnolia”) who respectfully file this

  Motion for Leave to File Amended and Corrected Response In Opposition to W.A. Lucky, III’s

  Motion for Summary Judgment, asserting as follows:



                                                1.

         Mrs. Lollar and Magnolia filed, at Rec. Doc. 106, their Opposition to W.A. Lucky, III’s

  Motion for Summary Judgment, including a Response to W.A. Lucky, III’s Statement of

  Undisputed Facts.




                                                                                              1
Case 5:18-cv-01526-SMH-KLH Document 110 Filed 01/25/20 Page 2 of 3 PageID #: 3396



                                                  2.

         Counsel for Mrs. Lollar and Magnolia noticed an error at paragraph 1 of their Response to

  W.A. Lucky, III’s Statement of Undisputed Facts which they seek to correct with the Amended

  Response to W.A. Lucky, III’s Statement of Undisputed Facts attached to this Motion.

                                                  3.

         In addition, Counsel for Mrs. Lollar and Magnolia noticed a typographical error in the title

  of its Memorandum in Opposition to W.A. Lucky, III’s Motion for Summary Judgment filed at

  Rec. Doc. 106 where the title inadvertently states it is in opposition to Lucky Family, LLC’s Rule

  56 Motion, rather than W.A. Lucky, III.

                                                  4.

         Mrs. Lollar and Magnolia wish to correct these errors with the amended documents

  attached hereto. The Exhibits filed with Rec. Doc. 106 have not been changed, however they are

  included again as attached to the proposed amended documents.

                                                  5.

         Counsel for Mrs. Lollar and Magnolia notified opposing counsel of these proposed

  corrections by email the day after Rec. Doc. 106 was filed. Counsel for W.A. Lucky, III has

  represented that they do not oppose making the proposed amendment reserving their right to

  disagree with any factual dispute presented by the correction to the Response to W.A. Lucky, III’s

  Statement of Undisputed Facts. Counsel for other parties have not consented or responded in

  opposition to the proposed correction.




                                                                                                   2
Case 5:18-cv-01526-SMH-KLH Document 110 Filed 01/25/20 Page 3 of 3 PageID #: 3397



         WHEREFORE, Mrs. Lollar and Magnolia prays that this Motion for Leave of Court be

  granted allowing the filing of the attached corrected and amended filings to the documents

  referenced which were previously submitted as Rec. Doc. 106.



                                                       Respectfully submitted by,

                                                       ____/s/ J. Davis Powell ____________
                                                       Randall S. Davidson, LSBA No. 4715, TA
                                                       J. Davis Powell, LSBA 33631
                                                       Andrew D. Martin, LSBA 34947
                                                       Harold R. Bicknell III, LSBA 36801
                                                       DAVIDSON SUMMERS, APLC
                                                       330 Marshall Street, Suite 1114
                                                       Shreveport, Louisiana 71101
                                                       Ph: (318) 424-4342 | (318) 226-0168
                                                       E:     rsdav@davidsonsummers.com
                                                              dpowell@davidsonsummers.com
                                                              dmartin@davidsonsummers.com
                                                              hbicknell@davidsonsummers.com
                                                       Counsel for Plaintiffs




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with

  the Clerk of Court using the CM/ECF filing system, and notice of the same will be sent to all

  counsel of record by operation of the court’s electronic noticing system.

         Shreveport, Louisiana, on this 25th day of January, 2020.

                                                              s/ J. Davis Powell
                                                               OF COUNSEL




                                                                                                3
